Citation Nr: 0801014	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  07-06 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1976 and from July 1989 to January 
1996.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent rating for 
mechanical low back pain with degenerative joint disease.  In 
August 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At the August 2007 Travel Board hearing, the veteran 
testified that his low back disability has increased in 
severity since his last VA examination (in June 2004).  
Specifically, he stated that the disability interfered with 
strenuous activity (which his job requires); and that he now 
experiences left leg numbness and weakness.  In light of 
these allegations of increasing impairment, a contemporaneous 
VA examination is necessary.  

The veteran also testified that he is seen by VA every 6 
months for evaluation of his back and sometimes physical 
therapy, suggesting that there are pertinent VA medical 
(treatment) records outstanding.  Such records are 
constructively of record, and must be secured.  

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of complete clinical records of all 
VA treatment the veteran has received from 
April 2006 to the present.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be completed; the studies done should 
specifically include range of motion 
studies of the lumbar spine.  All symptoms 
and functional limitations due to the 
service-connected low back disability 
should be described in detail, and the 
examiner should explain the rationale for 
any opinions given.

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

